DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.

Claim 1 has been amended to recite, in part, “receive a second steering angle of the second vehicle, wherein the second steering angle is detected when the second vehicle drives in the straight road.” Claim 1 was rejected in the previous office action under 35 U.S.C. § 103 as being unpatentable over Mielenz (US 2020/0339126) in view of Ewert (US 2020/0239019) and Ohmura (US 2020/0039511 A1).
Regarding this rejection, Applicant contends the following (page 12 of Applicant’s reply):

    PNG
    media_image1.png
    258
    666
    media_image1.png
    Greyscale


Examiner disagrees.
As noted in the previous Office action, Mielenz teaches the device receives measurement data from communication with other others (see [0010] of Mielenz). Ewert was relied upon for teaching that car to car communication communicates steering angle data. 
Mielenz teaches that the stop position is determined before entering the curved section of the road (see [0011] and [0017]-[0018]), and that prior to reaching the stop position, information on other road users is collected (see [0017]-[0025]). This is additionally illustrated in Figures 2-3, wherein the stop position is determined from the first vehicle data and the second vehicle data when both the first and second vehicles are traveling on straight road segments. 
As such, the resultant combination of Mielenz and Ewert does indeed teach a communication device configured to receive a second steering angle of the second vehicle, wherein the second steering angle is detected when the second vehicle drives in the straight road, as claimed in claim 1. 
As such, Applicant’s arguments regarding the rejection of claim 1 are unpersuasive, and claim 1 stands rejected as presented below in this Office action. 

Applicant argues for the allowability of claim 11 for the same reasons as claim 1, and the allowability of claims 2-10 and 12-20 based upon their dependency from claims 1 and 11 (page 12 of Applicant’s reply). As claim 1 stands rejected, so too do claims 2-20 as presented below in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure is described in the specification as-filed in at least paragraphs [0027]-[0028]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (United States Patent Application Publication No. US 2020/0339126 A1) in view of Ewert (United States Patent Application Publication No. US 2020/0239019 A1) and Ohmura et al. (United States Patent Application Publication No. US 2020/0039511 A1) [hereinafter “Ohmura”].

Regarding claim 1, Mielenz teaches an apparatus for controlling vehicle driving (control device 18), comprising:
a sensor configured to sense a second vehicle traveling in an opposite lane (surroundings sensor system 20; see [0009]-[0011], [0037]-[0042], and step 35); and
a controller (control device 18) configured to determine which of the first vehicle and the second vehicle enters a curved road based on a determination results, and decelerate the first vehicle or the second vehicle determined to not enter the curved road (see Figures 1-3; see also [0009]-[0026] and [0035]-[0053]). 

Mielenz does not expressly teach the apparatus comprising a communication device configured to receive a second steering angle of the second vehicle. Mielenz teaches the device can receive measurement data from communication with other vehicles (see [0010]), but does not expressly teach a steering angle of the second vehicle is received in this measurement data. 
Ewert generally teaches a method for performing evasive maneuvers in a vehicle (see Abstract). Ewert teaches that existing car-to-car communication allows for data to be exchanged among vehicles within a certain distance, the data including steering angle (see at least [0003]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Mielenz so that the apparatus includes a communication unit for performed vehicle-to-vehicle communication for exchanging data with nearby vehicles, the data including steering angle information, in view of Ewert, as Ewert teaches existing vehicle-to-vehicle communications allow for the exchange of steering angle information, and as such would enable the gathering of the measurement data required by Mielenz for trajectory planning (see [0010] of Mielenz). As such, the resultant combination would be a simple addition of known functionality into a similar system that would yield expected results without the need for any additional components. 

The combination of Mielenz and Ewert further teaches the second steering angle is detected when the second vehicle drives in the straight road (see [0017]-[0025] and Figures 2-3 of Mielenz; see also [0003] of Ewert). 

The combination of Mielenz and Ewert further does not expressly teach the sensor is configured to detect a first steering angle and a lane of a first vehicle, wherein the first steering angle is detected when the first vehicle drives in a straight road, and the controller is configured to determine whether the first steering angle and the second steering angle are changed as the first vehicle and the second vehicle enter a curved road from the straight road. Mielenz teaches the sensor system allows for the determination of trajectories of the host vehicle and a second external vehicle and the courses of the road (see at least [0009]-[0011]), but does not explicitly say how this is done. 
Ohmura generally also teaches a control unit for controlling vehicle traveling on a curved road (see Abstract). Ohmura teaches the vehicle control device is configured to detect lane boundaries on the road to identify lanes of vehicles and to sense the steering angle of the host vehicle (see at least [0003]-[0008] and [0060]-[0069]). Ohmura further teaches that the control device is able to determine the presence of a curved road based upon the image data and a change in the determined steering angle (see at least [0089]-[0091], [0147]-[0149], and Figure 12). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Mielenz and Ewert such that teach the sensor is configured to detect a first steering angle and a lane of a first vehicle, wherein the first steering angle is detected when the first vehicle drives in a straight road, and the controller is configured to determine whether the first steering angle and the second steering angle are changed as the first vehicle and the second vehicle enter a curved road from the straight road to determine travel of the first or second vehicle in a curved road, in view of Ohmura, as Ohmura teaches such allows for proper and accurate lane and curve detection by a vehicle for travel control along a curve. The resultant combination would allow the system taught by Mielenz to accurately determine the driving situation and whether the host vehicle or a second vehicle in an opposite lane is traveling in a curved road based upon a change in their respective steering angles, thereby allowing the system taught by Mielenz to achieve its desired goals. 

Regarding claim 2, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to determine the first vehicle as entering the curved road in response to determining that the first steering angle is changed and the second steering angle remains unchanged (see [0089]-[0091] and [0147]-[0149] of Ohmura and the rejection of claim 1 above). 

Regarding claim 3, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to determine the second vehicle as entering the curved road in response to determining that the second steering angle is changed and the first steering angle remains unchanged (see [0089]-[0091] and [0147]-[0149] of Ohmura and the rejection of claim 1 above). 

Regarding claim 4, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to calculate a distance from the second vehicle to the first vehicle (see [0042] and [0053] of Mielenz) and operate an emergency light to blink (see [0027]-[0029] and [0044]-[0045] of Mielenz) and the first vehicle to decelerate in response to determining whether the first steering angle or the second steering angle is changed ([0009]-[0026] and [0035]-[0053] of Mielenz).

Regarding claim 5, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to stop the first vehicle or the second vehicle determined not to enter the curved road until the first vehicle or the second vehicle determined to enter the curved road passes after decelerating the first vehicle or second vehicle determined not to enter the curved road (see [0017]-[0018], [0025], and [0050]-[0052] of Mielenz). 

Regarding claim 6, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to determine whether a third vehicle is present in the opposite lane after the first vehicle or the second vehicle determined to enter the curved road passes the first vehicle or the second vehicle determined to not enter the curved road (see [0017]-[0026] of Mielenz). 

Regarding claim 7, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to stop a freight vehicle to stop when the first vehicle or the second vehicle determined to not enter the curved road is the freight vehicle and the third vehicle is a passenger vehicle (see [0015]-[0026] of Mielenz). 

Regarding claim 8, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to stop a freight vehicle when the first vehicle or the second vehicle determined to not enter the curved road is a passenger vehicle and the third vehicle is the freight vehicle (see [0015]-[0026] and Figures 1-3 of Mielenz; note that the third vehicle can be a freight vehicle which, under the teachings of Mielenz, would stop until vehicles in the opposite lane have passed and therefore travel through the curved section is unobstructed). 

Regarding claim 9, the combination of Mielenz, Ewert, and Ohmura further teaches the controller is configured to release the stop of the first vehicle or the second vehicle determined to not enter the curved road in response to determining that no subsequent driving vehicles are present in the opposite lane (see [0025] of Mielenz). 

Regarding claim 10, the combination of Mielenz, Ewert, and Ohmura further teaches the communication device is configured to receive the second steering angle of the second vehicle by performing vehicle to vehicle communication (see [0010] of Mielenz and [0003] of Ewert). 

Regarding claim 11, the combination of Mielenz, Ewert, and Ohmura, as applied to claim 1 above, teaches a method of controlling vehicle driving, comprising:
detecting, by a controller, a first steering angle and a lane of a first vehicle, and sensing a second vehicle traveling in an opposite lane to the first vehicle, wherein the first steering angle is detected when the first vehicle drives in a straight road (see [0009]-[0025], [0037]-[0042], and step 35 of Mielenz, [0003]-[0008] and [0060]-[0069] of Ohmura, and the rejection of claim 1 above);
receiving, by the controller, a second steering angle of the second vehicle, wherein the second steering angle is detected when the second vehicle drives in the straight road (see [0010]-[0025] and Figures 2-3 of Mielenz, [0003] of Ewert, and the rejection of claim 1 above);
determining, by the controller, whether the first steering angle and the second steering angle are changed as the first vehicle and the second vehicle enter a curved road from the straight road, and determining which of the first vehicle and the second vehicle enters a curved road based on a determination result (see Figures 1-3, [0009]-[0026], and [0035]-[0053] of Mielenz, [0089]-[0091], [0147]-[0149], and Figure 12 of Ohmura, and the rejection of claim 1 above); and
decelerating, by the controller, the first vehicle or the second vehicle determined to not enter the curved road ([0009]-[0026] and [0035]-[0053] of Mielenz). 

Regarding claim 12, the combination of Mielenz, Ewert, and Ohmura further teaches the determining of which of the first vehicle and the second vehicle enters the curved road includes: determining, by the controller, the first vehicle as entering the curved road in response to determining that the first steering angle is changed and the second steering angle remains unchanged (see [0089]-[0091] and [0147]-[0149] of Ohmura and the rejection of claim 1 above). 

Regarding claim 13, the combination of Mielenz, Ewert, and Ohmura further teaches the determining of which of the first vehicle and the second vehicle enters the curved road includes: determining, by the controller, the second vehicle as entering the curved road in response to determining that the second steering angle is changed and the first steering angle remains unchanged (see [0089]-[0091] and [0147]-[0149] of Ohmura and the rejection of claim 1 above). 

Regarding claim 14, the combination of Mielenz, Ewert, and Ohmura further teaches after determining which of the first vehicle and the second vehicle enters the curved road, calculating, by the controller, a distance from the second vehicle to the first vehicle (see [0042] and [0053] of Mielenz); operating, by the controller, an emergency light of the first vehicle to blink (see [0027]-[0029] and [0044]-[0045] of Mielenz); and decelerating, by the controller, the first vehicle ([0009]-[0026] and [0035]-[0053] of Mielenz).

Regarding claim 15, the combination of Mielenz, Ewert, and Ohmura further teaches after decelerating the first vehicle or the second vehicle determined not to enter the curved road, stopping, by the controller, the first vehicle or the second vehicle determined not to enter the curved road until the first vehicle or the second vehicle determined to enter the curved road passes (see [0017]-[0018], [0025], and [0050]-[0052] of Mielenz). 

Regarding claim 16, the combination of Mielenz, Ewert, and Ohmura further teaches determining, by the controller, whether a subsequent driving vehicle is present in the opposite lane after the first vehicle or the second vehicle determined to enter the curved road passes the first vehicle or the second vehicle determined to not enter the curved road (see [0017]-[0026] of Mielenz). 

Regarding claim 17, the combination of Mielenz, Ewert, and Ohmura further teaches stopping, by the controller, a freight vehicle when the first vehicle or the second vehicle determined to not enter the curved road is the freight vehicle and the subsequent driving vehicle is a passenger vehicle after determining whether the subsequent driving vehicle is present in the opposite lane (see [0015]-[0026] of Mielenz). 

Regarding claim 18, the combination of Mielenz, Ewert, and Ohmura further teaches stopping, by the controller, a freight vehicle when the first vehicle or the second vehicle determined to not enter the curved road is a passenger vehicle and the subsequent driving vehicle is the freight vehicle after determining whether the subsequent driving vehicle is present in the opposite lane (see [0015]-[0026] and Figures 1-3 of Mielenz; note that the subsequent driving vehicle can be a freight vehicle which, under the teachings of Mielenz, would stop until vehicles in the opposite lane have passed and therefore travel through the curved section is unobstructed). 

Regarding claim 19, the combination of Mielenz, Ewert, and Ohmura further teaches releasing, by the controller, the stop of the first vehicle or the second vehicle determined to not enter the curved path in response to determining that any subsequent driving vehicles are not present in the opposite lane (see [0025] of Mielenz). 

Regarding claim 20, the combination of Mielenz, Ewert, and Ohmura further teaches the receiving of the second steering angle of the second vehicle includes receiving, by the controller, the second steering angle of the second vehicle by performing vehicle to vehicle communication (see [0010] of Mielenz and [0003] of Ewert). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/Primary Examiner, Art Unit 3669